DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 Response to Amendment
This office action is responsive to the supplemental amendment filed on 02/04/2021.  As directed by the amendment claims 5 & 23 are canceled, claims  1, 4, 6, 19, 22 & 24 are amended. Claims 1-4, 6-22 and 24-36 are currently pending.
The terminal disclosure filed on 02/05/2021 for the current application with respect to the copending applications 16/044,397 and 14/044,417 have been approved. 
Additionally, title of the application has been amended to read: “Patch-Based Physiological Sensor” has been accepted.
EXAMINER’S AMENDMENT
Applicant’s representative Kevin McCormick  was called for an interview on 02/17/2021 to discuss possible Examiner's amendments for claims 1, 7, 19 and 25. 

Examiner-Amendment,16044415.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-4, 6-22 and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2017/0000359 A1) by Kohli et al. discloses a sensor assembly for measuring photoplethysmogram (PPG) and electrocardiogram (ECG) waveforms. The sensor assembly has a primary housing that has two distal ends which rest on two side of patient’s chest while the primary housing wraps around the patients neck. The two distal ends of the primary housing has two ECG electrodes which are configured to receive ECG signals while the primary housing is worn by the patient. 
Kohli further discloses the sensor assembly has a secondary housing which  couples with the primary housing through a flexible wire. The secondary housing has an optical system comprising light source for illuminating areas of a body part and infrared sensors for receiving light from tissue for PPG measurement. 
However, the secondary housing in Kolhi’s instrument is an earpiece that goes on an ear of the patient, instead of disposed adjacent to a shoulder of the patient.
Kohli further discloses a processing system which is configured to analyze the ECG waveform.
a heating element attached to the bottom surface of the secondary housing so that the heating element contacts and heats an area of the patient's skin when that housing is worn by the patient. Kohli mentions the device has a temperature sensor, however does not specifically disclose the temperature sensor is in direct contact with the heating element.
A non-patent literature by Mendelson discloses a method and system of non-invasively measuring pulse oximetry using photoplethysmography technique, wherein a heating element is used to heat the skin contact region for capturing PPG signal. Mendelson further teaches a temperature controller interfaced with the pulse oximetry sensor and the heating element for controlling the heater temperature.
Kohli or Mendelson does not teach or suggest: a closed-loop temperature controller configured to 1) receive a first signal from the temperature sensor; 2) receive a second signal from the processing system corresponding to an analyzed PPG signal; 3) collectively process the first and second signals to generate a control parameter; and 4) control an amount of heat generated by the heating element based on the control parameter.
Kohli or Mendelson does not disclose or suggest the primary housing is configured to rest entirely on the middle of the patient’s chest, and the secondary housing is configured to be disposed adjacent to a shoulder of the patient. 
Another prior art of record (US 2008/0114220 A1) by Banet et al. discloses a sensor assembly with two separate housings, which goes on two sides of a patient’s chest. However those two housings are not coupled with each other using a flexible cable, and the system uses an external controller assembly which receives signals 
These prior arts may disclose some features or elements of the current invention, however there structural features are very much different and there is no motivation to combine those elements to come up with a solution similar to the current invention. 
For those reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2015/0119728 A1) Blackadar et al. discloses a health monitoring device formed in the shape of a band having a central compartment with fastening features at its two ends for attaching the flexible band to a subject. The health monitor may include multi-component electrodes for electrically contacting a subject to sense cardiac waveforms.
(US 2017/0347899 A1) Bhushan et al.
(US 2016/0302674 A1) Moyer et al. discloses a cardiac monitoring system which is capable of measuring photoplethysmogram (PPG) signals, the device is attached on the chest of a patient. 
(US 9735893 B1) Aleksov et al. discloses a patch system for diagnosing a medical condition of a user and provide therapy, where patches can go in different parts of the body including chest, abdomen, armpit etc. The patch that goes on the middle of the chest has sensor for detecting photoplethysmogram (PPG) signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469) 295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792